DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 02/17/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Providing two reference voltages, VREF 1 and VREF2, is not the same as providing teh reference voltages VREF 1 and VREF2 "responsive to a first state of an observed signal," or provided "responsive to a second stage of an observed signal," respectively, as recited by claim 14.
This is not persuasive because in Kim, monitoring the observed signal (the output signal OUT as output from the output driver) the slew rate detection circuit 23 provides the first reference signal VREF1 in comparison with the observed signal OUT in a first state (i.e., the state that produces CP1); and the slew rate detection circuit 23 provides the second reference signal VREF2 in comparison with the observed signal OUT in a second state (i.e., the state that produces CP2)  [¶ (0027)].
Applicant further argues 
Applicant can find no teaching or suggestion by Cilek of a" threshold selection logic to alternately select an upper or a lower threshold reference signal for the fixed-level reference signal responsive to the signal state indication," as recited by claim 4. Cilek appears to tach a non-fixed reference voltage (increasing voltage level of reference voltage 19), and so cannot teach or suggest "select an upper or a lower threshold reference signal for the fixed-level reference signal responsive to the signal state indication," as recited by amended claim 4.
This is not persuasive because in Cilek, the window comparator unit 12 selects "first reference voltage 36" at "first comparator 40" in response to the observed signal DUT Signal output 10 being in a first signal state i.e., "when the signal 10 is higher than the first reference voltage 36" (¶ [0036]); and the window comparator unit 12 selects "second reference voltage 38" at "second comparator 42" in response to the observed signal DUT Signal output 10 being in a second signal state i.e., " when the signal 10 is higher than the second reference voltage 38" (¶ [0036]).
In the Claims
As to Claims 1 and 3:
Canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2004/0140833 to Kim.
As to Claim 14:
Kim discloses, in FIGs. 1 & 2:
a method, comprising: 
providing a first reference signal (VREF1) responsive to a first state of an observed signal (output of 21,  "output signal output from an output driver;"  ¶ [0016] - ¶ [0017]); 
observing a first relationship between a first signal level of the observed signal (OUT2 at VREF1) and a signal level of the first reference signal (VREF1;  ¶ [0020] - ¶ [0024]); 
providing a second reference signal (VREF2) responsive to a second state of the observed signal ("output signal output from an output driver;"  ¶ [0016] - ¶ [0017]); 
observing a second relationship between a second signal level of the observed signal (OUT2 at VREF2) and a signal level of the second reference signal (VREF2;  ¶ [0020] - ¶ [0024]); and 
storing a measurement of the observed signal ("slew rate control circuit 27 sets a value") responsive to a transition time (output of 25) between observing the first relationship and the second relationship (¶ [0025] - ¶ [0031]).  
As to Claim 15:
Kim further discloses, in FIGs. 1 & 2:
wherein the observed signal is a discrete signal (output of 21,  "output signal output from an output driver;"  ¶ [0016] - ¶ [0017]).  
As to Claim 16:
Kim further discloses, in FIGs. 1 & 2:
wherein providing the first and second reference signals comprises providing a first and second fixed-level reference signals, respectively (VREF1, VREF2;  ¶ [0016] - ¶ [0017],  ¶ [0020] - ¶ [0024]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0017621 to Cilek et al. (Cilek) in view of Kim.
As to Claim 4:
Cilek discloses, in FIGs. 1-3 & 6-11:
a sensor (200), comprising: 
a state detection circuit (24) to generate a signal state indication (98) about a state of an observed signal (10, 13, 15;  ¶ [0028] - ¶ [0033]); 
an analog signal threshold detection circuit (82, 84) to alternately assert and de-assert a threshold detected indication (76, 78, 82, 84) responsive to the observed signal and the signal state indication (¶ [0031], ¶ [0053] - ¶ [0054]), 
wherein the analog signal threshold detection circuit comprises: 
an analog signal threshold detector (82, 84;  ¶ [0028] - ¶ [0033]) to: . . . 
 . . . a threshold selection logic (12) to alternately select an upper (36) or a lower (38) threshold reference signal for the fixed-level reference signal responsive to the signal state indication (¶ [0028] - ¶ [0033]); and
a measurement circuit (17, 18, 20, 24) to generate a measurement (output of 20) of the observed signal responsive to assertions and de-assertions of the threshold detected indication (15) and the signal state indication (¶ [0051]).  
However, Cilek is not used to disclose:
 . . . assert the threshold detected indication responsive to a first relationship between a fixed-level reference signal and the observed signal; and 
de-assert the threshold detected indication responsive to a second relationship between the fixed-level reference signal and the observed signal; and . . . 
Kim discloses, in FIGs. 1 & 2:
 . . . assert the threshold detected indication responsive to a first relationship between a fixed-level reference signal (VREF1) and the observed signal ("denoted in FIG. 1 by reference B";  ¶ [0021]); and 
de-assert the threshold detected indication responsive to a second relationship between the fixed-level reference signal (VREF1) and the observed signal (¶ [0022]); and . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the MEASURING A SLEW RATE ON-CHIP, disclosed by Cilek; by incorporating the OUTPUT DRIVER CIRCUIT WITH AUTOMATIC SLEW RATE CONTROLAND SLEW RATE CONTROL METHOD, disclosed by Kim; in order to provide output signal is compared with first and second reference voltages, where a first comparison output signal is generated which exhibits a voltage transition when the output signal reaches the first reference  voltageand a second comparison output signal  (Kim; Abstract).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the analog signal threshold detection circuit comprises a signal selection circuit to provide the fixed-level reference signal responsive to the selected upper or a lower threshold reference signal.  
Cilek further discloses, in FIGs. 1-3 & 6-11:
wherein the analog signal threshold detection circuit comprises a signal selection circuit (12) to provide the fixed-level reference signal responsive to the selected upper or a lower threshold reference signal (36, 38;  ¶ [0028] - ¶ [0033]).  
As to Claim 20:
Cilek discloses, in FIGs. 1, 8, 9, & 11:
a computing system, comprising: 
a processor (216); and 
a memory storage (228) having thereon machine-executable code (240, 242) adapted to permanently configure logic circuitry of the processor (¶ [0063] - ¶ [0071],  ¶ [0072] - ¶ [0079]) to: . . . 
. . . store a measurement ("data archival storage;"  ¶ [0071]) of the observed signal responsive to a transition time between observing the first relationship and the second relationship (disclosed below in Kim as "A," "B," & "C";  ¶ [0020] - ¶ [0024],  ¶ [0025] - ¶ [0031]).  
However, Cilek is not used to disclose:
 . . . provide a first reference signal responsive to a first state of an observed signal; 
observe a first relationship between a first signal level of the observed signal and a signal level of the first reference signal; 
provide a second reference signal responsive to a second state of the observed signal; 
observe a second relationship between a second signal level of the observed signal and a signal level of the second reference signal; and . . . 
Kim discloses, in FIGs. 1 & 2:
 . . . provide a first reference signal (VREF1) responsive to a first state of an observed signal ("output signal output from an output driver;"  ¶ [0016] - ¶ [0017]); 
observe a first relationship between a first signal level of the observed signal (OUT2 at VREF1) and a signal level of the first reference signal (VREF1;  ¶ [0020] - ¶ [0024]); 
provide a second reference signal (VREF2) responsive to a second state of the observed signal ("output signal output from an output driver;"  ¶ [0016] - ¶ [0017]); 
observe a second relationship between a second signal level of the observed signal (OUT2 at VREF2) and a signal level of the second reference signal (VREF2;  ¶ [0020] - ¶ [0024]); and . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the MEASURING A SLEW RATE ON-CHIP, disclosed by Cilek; by incorporating the OUTPUT DRIVER CIRCUIT WITH AUTOMATIC SLEW RATE CONTROLAND SLEW RATE CONTROL METHOD, disclosed by Kim; in order to provide output signal is compared with first and second reference voltages, where a first comparison output signal is generated which exhibits a voltage transition when the output signal reaches the first reference  voltageand a second comparison output signal  (Kim; Abstract).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied above to claim 14, and further in view of Cilek.
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
further comprising: 
determining states of the observed signal responsive to previous states of the observed signal and indications of relationships between signal levels of the observed signal and signal thresholds; and 
providing a signal state indication associated with the observed signal responsive to the determined states of the observed signal.  
However, Cilek further discloses, in FIGs. 1, 8, 9, & 11:
further comprising: 
determining states of the observed signal responsive to previous states of the observed signal (disclosed above in Kim as output of 21;  and herein as 10;  ¶ [0028] - ¶ [0033]) and . . . 
. . . providing a signal state indication (98) associated with the observed signal responsive to the determined states of the observed signal (10, 13, 15;  ¶ [0028] - ¶ [0033]).  
However, Cilek is not used to disclose:
 . . . indications of relationships between signal levels of the observed signal and signal thresholds; and. . . 
Kim discloses, in FIGs. 1 & 2:
 . . . indications of relationships between signal levels of the observed signal and signal thresholds (¶ [0020] - ¶ [0024]); and . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the MEASURING A SLEW RATE ON-CHIP, disclosed by Cilek; by incorporating the OUTPUT DRIVER CIRCUIT WITH AUTOMATIC SLEW RATE CONTROLAND SLEW RATE CONTROL METHOD, disclosed by Kim; in order to provide output signal is compared with first and second reference voltages, where a first comparison output signal is generated which exhibits a voltage transition when the output signal reaches the first reference  voltageand a second comparison output signal  (Kim; Abstract).
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 17 above, except for further comprising detecting an initial state of the observed signal.  
However, Kim further discloses, in FIGs. 1 & 2:
further comprising detecting an initial state of the observed signal (¶ [0020] - ¶ [0024]).  
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 17 above, except for further comprising receiving values for the signal thresholds.
Kim further discloses, in FIGs. 1 & 2:
further comprising receiving values for the signal thresholds (¶ [0016] - ¶ [0017]).  
Allowable Subject Matter
Claims 2 and 6-13 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849